MR. JUSTICE WHITFIELD, MR. JUSTICE STRUM and the HONORABLE JOHN B. JOHNSON, Circuit Judge, sitting in place of MR. JUSTICE TERRELL disqualified, are of opinion that the decree in this cause should be reversed. The Chief Justice, MR. JUSTICE BROWN and MR. JUSTICE BUFORD are of opinion that the decree should be affirmed. When the members of the Supreme Court, sitting six members in a body and after full consultation, *Page 916 
it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung,47 Fla. 224, 37 So. R. 51, that the decree of the Circuit Court in this cause be and the same is hereby affirmed.
Affirmed.
ELLIS, C. J. AND WHITFIELD, STRUM, BROWN AND BUFORD, J. J., AND JOHNSON, Circuit Judge, concur.
TERRELL, J., disqualified.